department of the treasury internal_revenue_service washington d c date office symbols cc dom fs it a case number uilc number number release date internal_revenue_service national_office field_service_advice memorandum for from district_counsel attn deborah a butler assistant chief_counsel field service subject this field_service_advice responds to your memorandum dated february field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c year year x dollar_figure y dollar_figure z dollar_figure state d issue whether assets held by taxpayer and his spouse as tenants_by_the_entirety should be included in determining whether taxpayer falls within the insolvency_exception to the recognition of cancellation_of_indebtedness_income set forth in sec_108 conclusion assets held by taxpayer and his spouse as tenants_by_the_entirety should be included in determining whether taxpayer falls within the insolvency_exception to the recognition of cancellation_of_indebtedness_income under sec_108 facts we rely on the statement of facts contained in your memorandum of date a and b a married couple are residents of state d they own both real and personal_property such as bank accounts securities and a residence as tenants_by_the_entirety a took out a commercial loan from c the loan did not name b as an obligor in year c obtained a judgment against a for the balance due on the loan in year c canceled a portion of the loan owed by a and issued a form 1099-c to a indicating that a had been discharged of its indebtedness to c by dollar_figurex a did not report dollar_figurex on his tax_return for year since he claimed that his total liabilities exceeded his total assets in that year and thus he fell within the insolvency_exception to the reporting of cancellation_of_indebtedness_income to demonstrate his insolvency a calculated his net_worth excluding assets held by himself and b as tenants_by_the_entirety in year a’s net_worth excluding assets held as tenants_by_the_entirety was dollar_figurey in that same year when the tenancy_by_the_entirety assets were included in a’s net_worth calculation his net_worth increased over eight times to dollar_figurez which significantly exceeded dollar_figurex the amount by which the debt was canceled law and analysis sec_61 provides that income resulting from the cancellation of indebtedness hereinafter cod income constitutes gross_income sec_108 sets forth an exception to this recognition rule for insolvent taxpayers insolvency is defined in the code as the excess of liabilities over the fair_market_value of assets and is measured immediately prior to the time of the discharge_of_indebtedness sec_108 no other exception to the recognition of cod income for insolvent taxpayers is provided in the code sec_108 the insolvency_exception excludes income only up to the amount by which a taxpayer is insolvent sec_108 the insolvency_exception to the recognition of cancellation_of_indebtedness_income was codified by the bankruptcy_tax_act_of_1980 prior to its enactment an insolvency_exception was created through precedent see 147_f2d_453 2d cir dallas transfer terminal warehouse co v commissioner f 2d 5th cir 36_bta_289 the dallas transfer court recognized that when an insolvent_debtor is discharged of a portion of his or her indebtedness no income is generated as no gain or profit is realized dallas transfer f 2d pincite there is merely a decrease in the debtor’s liabilities id thus if the cancellation of an insolvent taxpayer’s debt results only in a decrease in his or her liabilities a taxpayer should not be forced to report the amount by which the debt was canceled as income id prior to the bankruptcy tax act’s codification of the judicially created insolvency_exception the united_states tax_court addressed the issue of whether assets exempt from the claims of creditors should be included in determining whether a taxpayer is insolvent for sec_108 purposes several tax_court decisions held that assets exempt from creditors’ claims pursuant to state law should not be included in a taxpayer’s assets when calculating whether a taxpayer is insolvent under sec_108 see 42_bta_1110 nonacq c bdollar_figure life_insurance policies payable to a named beneficiary were exempt assets under new york state law and thus not counted as assets for insolvency calculation marcus estate v commissioner tcmemo_1975_9 34_tcm_38 same the cole court referred to the freeing of assets theory in holding that assets exempt from the claims of creditors should not be included in calculating the debtor’s assets as set forth in your memorandum the freeing of assets theory was first introduced in 284_us_1 the theory provides that a debtor has income to the extent that a cancellation of indebtedness frees up assets from creditors’ claims and makes them available to the debtor kirby lumber u s pincite the cole court also relied upon underleak v scott n w minn a fraudulent conveyance case decided by the supreme court of minnesota in which the defendant transferred a parcel of real_property prior to declaring bankruptcy underleak n w pincite in determining whether the conveyance was fraudulent the court examined whether defendant was insolvent at the time of the conveyance id the underleak court then noted that the question of what assets may be counted in making the insolvency determination should be governed solely by state law and that assets exempt under state law should not be included id in reaching a similar holding the marcus estate court cited cole and provided no additional reasoning for excluding exempt assets following the enactment of the bankruptcy_tax_act_of_1980 the tax_court continued to hold that state exempt assets are excluded from the insolvency determination see babin v commissioner tcmemo_1992_673 64_tcm_1357 hunt v commissioner tcmemo_1989_335 57_tcm_919 both babin and hunt involved cancellation of indebtedness which occurred prior to the effective date of the bankruptcy_tax_act nevertheless the hunt court discussed this issue in the context of the newly enacted code provisions the hunt court concluded that state law controls the definition of insolvency for sec_108 purposes and assets exempt from creditors’ claims under state law are not included in the insolvency calculation hunt t c m pincite in babin and hunt the court relied upon the freeing of assets theory to conclude that assets exempt from creditors’ claims under state law should not be included in the insolvency calculation applying this theory the tax_court in both decisions reasoned that assets exempt from creditors’ claims should not be included in the insolvency calculation since these assets are not freed up from the claims of creditors as a result of the cancellation of indebtedness consequently such assets remain unaffected by a cancellation of indebtedness since they are beyond the reach of creditors’ claims under the relevant state law babin t c m pincite hunt t c m pincite the service initially agreed with the position taken by the tax_court in the hunt case after further consideration however we believe that exempt assets should be included as part of the taxpayer’s assets for purposes of the insolvency calculation sec_108 defines insolvency as the excess of liabilities over the fair_market_value of assets neither this provision nor any other provision in sec_108 defines the term assets or qualifies it by specifically including or excluding certain classes of assets from the insolvency calculation the regulations are similarly silent on this issue therefore the plain meaning of this code provision should be followed to include all of a taxpayer’s assets in determining insolvency this interpretation is in accordance with the rules of statutory construction which provide that if a statute is clear on its face then no other sources need be consulted to ascertain its meaning 458_us_564 283_us_488 only where a statute is facially ambiguous should its legislative_history be consulted 456_us_63 310_us_534 even if we were to examine the legislative_history of the bankruptcy_tax_act it contains no evidence that congress intended to exclude exempt assets from the insolvency determination the legislative_history fails to mention any of the tax_court cases cited above which held that exempt assets should be excluded from the insolvency calculation furthermore sec_108 also enacted as part of the bankruptcy_tax_act provides that the insolvency_exception in sec_108 is to be the sole insolvency_exception on the other hand protection is explicitly afforded to a taxpayer’s exempt assets by other sections of the code sec_1017 provides that a taxpayer in bankruptcy who has realized cod income shall not be compelled to reduce the basis of asset sec_1 see tam date ltr date ltr date which are treated as exempt under the bankruptcy code congress did not insert language providing similar protection to exempt assets for insolvent taxpayers outside of bankruptcy thus if congress intended to exclude exempt assets from the definition of insolvency under sec_108 it would have expressly stated this intention this principle is in conformity with precedent holding that code provisions permitting exemptions are to be construed narrowly and any doubt must be interpreted in favor of the taxing authority see 336_us_28 69_tc_53 permitting taxpayers to exclude exempt assets from the insolvency determination would have several negative effects which would contradict the plain meaning of sec_108 as well as congress’s intent in codifying the insolvency_exception as you point out in your memorandum allowing taxpayers to exclude state exempt assets from the insolvency calculation may cause taxpayers who are not insolvent when their total assets are taken into account to exclude cod income it is clear from the legislative_history of the bankruptcy_tax_act that in codifying the insolvency_exception congress was concerned primarily with the inability of an insolvent taxpayer to pay a tax_liability resulting from a discharge of a debt see s rep no pt ii pincite h_r rep no pt ii pincite congressional reports analogized the concern for insolvent taxpayers to the desire to provide taxpayers recently discharged from bankruptcy with a fresh_start rather than burdening them with a tax_liability upon discharge of their debts h_r rep no at pt ii pincite s rep no pt ii pincite the subcommittee reports acknowledged the difficulty that insolvent taxpayers would have in paying taxes arising from a discharge of their indebtedness and expressed a desire not to discourage creditors from canceling part of an insolvent taxpayer’s debt by imposing a tax_liability on cod income which may be due prior to the remainder of the taxpayer’s debt to the forgiving creditor hearings before the subcomm on select revenue measures of the house ways and means comm 96th cong 1st sess statement of hon daniel i halperin deputy asst sec for tax policy treasury dept allowing exempt assets to be excluded from a taxpayer’s total assets in calculating his or her net_worth distorts a taxpayer’s true net_worth figure and would have the effect of allowing solvent taxpayers who have sufficient assets to pay the tax_liability to utilize the insolvency_exception this approach also creates an incentive for a taxpayer to hold as many assets as possible as property exempt under state law to avoid paying tax on cod income if a taxpayer’s assets consist mainly of see u s c sec_522 this section provides a list of a bankrupt debtor’s assets which are exempt from creditors’ claims this section also permits the debtor to choose to be governed by exempt asset provisions under a debtor’s state law property defined by a taxpayer’s state law as exempt from creditors’ claims and the level of these assets plus a taxpayer’s non-exempt assets exceeds a taxpayer’s liabilities then a taxpayer should not be permitted to benefit from the insolvency_exception by excluding the exempt assets from his or her net_worth calculation considering congress’s concerns in codifying the insolvency_exception it is reasonable to conclude that it would not have intended such a result to occur as you noted the tax_court in 109_tc_463 has recently acknowledged congress’s concern for a taxpayer’s ability to pay in examining what liabilities should be included in calculating whether the taxpayer is insolvent under sec_108 in merkel the parties disputed whether taxpayers’ guarantees on a loan and taxpayers’ personal liability for their corporation’s taxes constituted liabilities for purposes of whether or not they were insolvent under sec_108 the service argued that these items were too contingent to be characterized as liabilities and that congress did not intend liabilities to extend to those which were not in existence on the measurement date merkel t c pincite the court examined the legislative_history of the statute to aid in determining the extent to which a liability must be certain before it may be included in the insolvency calculation and noted that congress’s failure to address this issue in sec_108 made the term liabilities ambiguous the court highlighted congress’s concern relating to a debtor’s ability to pay an immediate tax_liability on cod income and concluded that this should be a controlling factor in deciding whether an obligation should be included as a liability merkel t c pincite the court observed that the insolvency_exception was enacted for the humanitarian purpose of excusing insolvent taxpayers who received cod income from paying a tax_liability they were unable to pay id pincite thus the court concluded that congress did not intend the insolvency_exception to apply where it was evident that a debtor had the ability to pay the tax_liability id pincite in addition allowing states’ definitions of exempt assets to affect the calculation of insolvency under sec_108 would not promote uniformity in the application of sec_108 since the categories and levels of assets exempt from creditors’ claims vary from state to state for example state law varies as to the extent to which a debtor’s personal_residence is protected from creditors’ claims in states which as noted in your memorandum the service also acknowledged congress’s concern with a debtor’s ability to pay in the context of a revenue_ruling addressing the scope of liabilities to be used in the insolvency calculation see revrul_92_53 1992_2_cb_56 compare fla const art x sec_4 providing an unlimited homestead_exemption ky rev stat ann michie limiting homestead_exemption to dollar_figure and mich const art x sec_3 limiting homestead_exemption to dollar_figure tex prop code ann sec_41 providing unlimited homestead provide that a debtor’s personal_residence is an asset fully exempt from creditors’ claims regardless of its fair_market_value a debtor would be able to exclude the entire fair_market_value of the residence from his or her assets in an insolvency calculation under sec_108 in the present case a and b hold several assets as tenants_by_the_entirety under state d’s common_law spouses may hold both real and personal_property as tenants_by_the_entirety tenants_by_the_entirety are each deemed to own an undivided one hundred per cent interest in property the property interest is indivisible and any act affecting title to the property must be undertaken by both spouses id accordingly assets held by spouses as tenants_by_the_entirety are not subject_to a judgment lien where the judgment is against only one spouse since the spouses do not have separate interests in the property this rule protects the non-debtor spouse from the claims of creditors of the debtor spouse based on the foregoing analysis the fair_market_value of each of a’s tenancy_by_the_entirety assets should be included in calculating whether a was insolvent immediately before his debt was partially discharged despite the fact that under the law of state d tenancy_by_the_entirety assets are not subject_to creditors’ claims against a individually it appears from the facts that a’s total assets including tenancy_by_the_entirety property exceeded his total liabilities immediately prior to the partial discharge and thus a was not insolvent under the definition of sec_108 consequently the entire dollar_figurex should be included as cod income to a as you noted in your memorandum allowing taxpayers such as a to exclude state exempt assets from the insolvency calculation would motivate them to hold a significant portion of their assets as tenants_by_the_entirety in state d taxpayers may hold a substantial amount of assets in this manner including both personal and real_property and thus benefit from the insolvency_exception even though their total assets may exceed their total liabilities exemption if a judgment is entered against both spouses however state d courts have held that a creditor may execute it against the spouses’ tenancy_by_the_entirety property case development hazards and other considerations if you have any further questions please call deborah a butler assistant chief_counsel field service by clifford m harbourt senior technician reviewer income_tax and accounting branch field service division
